Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered July 21, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The totality of the facts and the inferences flowing therefrom (see, People v Norman, 85 NY2d 609, 620-622), support a finding that defendant sold heroin to the apprehended buyer. We find no basis upon which to disturb the jury’s credibility determinations. Concur—Rosenberger, J. P., Ellerin, Tom and Mazzarelli, JJ.